Citation Nr: 0026834	
Decision Date: 10/06/00    Archive Date: 10/12/00	

DOCKET NO.  96-40 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The veteran served on active from February 1970 to February 
1972.  He served in Vietnam between August 1970 and August 
1971.

An initial claim for service connection for an acquired 
psychiatric disorder, including PTSD, was received  in 
December 1992.  In November 1993, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  The veteran submitted a timely 
notice of disagreement with this adverse determination, and a 
statement of the case was sent to him relating to this issue 
in December 1993.  The veteran did not perfect a timely 
appeal.

In January 1995, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  The RO again denied this claim.  The veteran 
presented a timely appeal.

In April 1998, the Board remanded the case to the RO in order 
to obtain additional information.  Some additional 
information was obtained, and the RO, after reviewing the 
additional evidence, again denied the veteran's claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  The case was then returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal from a 
November 1993 RO determination which denied his claim for 
service connection for an acquired psychiatric disorder, 
including PTSD.  

2.  Beginning in January 1995, additional information and 
evidence was received which bears directly and substantially 
upon the veteran's claim, which is neither cumulative nor 
redundant.

3.  On discharge from service, a physician's summary 
indicates that the veteran had depression, trouble sleeping, 
and tension.

4.  The current medical evidence establishes that the veteran 
has presented symptoms and manifestations of a bipolar 
disorder, a schizoaffective disorder, and PTSD, and there 
have been medical opinions that the symptoms and 
manifestations of these various disorders are interrelated.

5.  There has also been medical evidence and opinions, 
primarily based upon the veteran's own history as provided to 
medical professionals, that these symptoms and manifestations 
are directly linked to the veteran's service in Vietnam.

6.  The veteran has provided statements since January 1995 
that the stressor that occurred during service was linked to 
a sexual assault in service.


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating 
determination in November 1993 denying service connection for 
an acquired psychiatric disability, including PTSD, is new 
and material, thereby reopening the veteran's claim.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 3.156, 20.200-20.202 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim for entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On a report of medical history for enlistment in January 
1970, the veteran provided a history of occasional 
nightmares.  The service medical records show that in early 
May 1971, the veteran was treated with Valium for anxiety.  
On a report of medical history for discharge from service in 
February 1992, a physician's summary noted a history of 
depression, trouble sleeping, and tension.  Clinical 
evaluation was essentially normal.

An initial claim for service connection for an acquired 
psychiatric disorder, including PTSD, was received from the 
veteran in December 1992.

A hospital summary was received showing the veteran's 
hospitalization in January and February 1991 at a VA medical 
facility for treatment of alcohol abuse.  The veteran gave a 
history of alcohol abuse and drug abuse while serving in 
Vietnam.  He indicated that he had been in a substance abuse 
treatment at a private medical facility, Heartview around 
1980.  A hospital summary indicated that he underwent 
psychiatric consultation, neuropsychological testing, and Vet 
Center consultation.  The diagnoses included alcohol abuse 
and depression.

Another hospital summary shows the veteran's hospitalization 
in August and September 1991 at a VA medical facility for 
depression.  He reported that things were building up inside 
"like over in Vietnam."  He reported a history of 
intermittent depression since returning from Vietnam.  He 
reported that he was a crew chief on a helicopter team in 
Vietnam, responsible for loading, maintenance, and 
overhauling the helicopters.  He indicated that he never saw 
anyone killed, but that he did witness much destruction.  He 
complained of flashbacks, nightmares, and anxiety.  While 
hospitalized, there was a Vet Center consultation, and the 
diagnoses included major depressive episode, PTSD, and 
bipolar disorder.

VA outpatient treatment reports in 1992 show that the veteran 
provided a history of a homosexual rape on New Year's Eve 
prior to entering service.  He indicated that he was so 
ashamed, that he decided to join the Army.  He indicated that 
he then went to Vietnam, and he stated that being in Vietnam 
"was like further rape" because of being required to do and 
see things that were horrible and distasteful.

On a VA examination in January 1993, the veteran was unable 
to provide specifics about specific trauma in Vietnam, 
although he stated that he engaged in firing upon the enemy 
from the air.  The psychiatrist stated that the diagnostic 
impression was PTSD, dysthymia, rule out paranoid 
schizophrenia, and rule out general anxiety disorder.  He 
recommended psychological testing.  Such psychological 
testing showed signs of depression, anxiety, mental 
confusion, and suspiciousness.  There were also some symptoms 
of PTSD, and the psychologist provided the diagnosis of PTSD, 
rule out major depression, rule out schizophrenia.

The veteran was hospitalized in early January 1995 because of 
feelings of depression, emptiness, loneliness, and thinking 
of Vietnam.  The diagnoses were affective disorder, anxiety 
disorder, adjustment disorder, and PTSD.

The veteran was hospitalized in May 1995 after a recent 
divorce and severe financial problems.  He blamed Vietnam for 
all of his problems.  It was indicated that one consulting 
physician indicated that the veteran had intractable PTSD.

The veteran was again hospitalized in September and October 
1995 after he was placed in jail for a driving while 
intoxicated charge.  The veteran stated that he had 
nightmares about Vietnam, and that he was raped in Vietnam.  
The diagnoses were PTSD, schizoaffective disorder, and 
alcohol dependence.

Thereafter, on VA examinations or periods of hospitalization, 
the veteran presented various symptoms and manifestations 
which he related to his homosexual rapes in service.  The 
diagnoses included PTSD and schizoaffective disorder, 
depressive type, with a history of bipolar disorder.

In 1998, the veteran provided a statement relating some of 
the circumstances surrounding his homosexual rape, which he 
dated in August or September 1970.

On a VA outpatient treatment report in February 1999, the 
staff reported that, based on the veteran's statements, it 
appeared that the veteran met the criteria for PTSD.

On a VA examination in March 1999, the veteran talked about a 
homosexual rape in service, and indicated that he used drugs 
and alcohol to numb his feelings thereafter.  He stated that 
he was currently having nightmares and dreams about Vietnam, 
his sexual assault, and his sexual orientation.  The veteran 
reported that he had 2 or 3 homosexual encounters after his 
return from Vietnam, and that he felt extremely guilty about 
his relationships with both men and women.  It was noted that 
he had an extensive history of depressive episodes, and that 
he had difficulty with his relationships with his previous 
spouses.  The diagnoses included PTSD and schizoaffective 
disorder.  There was also a diagnosis of sexual obsessions. 
The examiner expressed the opinion that the veteran's 
symptoms of PTSD relate to both his military experience and 
sexual assault, and that the symptoms of low-grade visual and 
auditory hallucinations, intimate and severe depression, and 
obsession with sexual issues were related to a 
schizoaffective disorder.  

On a VA examination by a board of two psychiatrists in June 
1999, the diagnoses included PTSD, panic disorder with 
agoraphobia, major depression, and probable bipolar disorder.  
The examiners expressed the opinion that the veteran's 
symptoms of PTSD related to his rape in service and had 
affected his life over the last 20 years.  It also affected 
his relationship with his wife and children.

A determination of service connection requires a finding of 
the existence of current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In order to reopen a claim for service connection, it is 
incumbent upon the appellant to submit new and material 
evidence.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant.  It is that evidence which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304.

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For a claim of PTSD to be well grounded, the appellant must 
submit medical evidence of a current PTSD diagnosis, lay 
evidence (presumed to be credible) of an inservice stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).

In this case, the veteran did not timely appeal the November 
1993 rating determination denying service connection for an 
acquired psychiatric disorder, including PTSD.  The veteran 
sought to reopen his claim in January 1995.

The evidence received since 1995 indicates that the veteran 
currently has various psychiatric symptoms and manifestations 
which have resulted in various diagnoses including PTSD, 
schizoaffective disorder, a depressive disorder, alcohol 
abuse, and a bipolar disorder.  The symptoms and 
manifestations of these various disorders have been linked, 
based on the veteran's statements and history provided to 
medical personnel, as being related to his experiences in 
Vietnam, especially a homosexual rape.  The various VA 
examinations, hospitalizations, and outpatient treatment 
reports and the veteran's May 1998 statement relating to the 
homosexual rape do present new and material evidence to 
reopen the veteran's claim for service connection.  
Basically, such evidence bears directly and substantially 
upon the specific matter under consideration, and such 
evidence is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In essence, the veteran has 
presented some medical evidence, presumed to be credible, 
showing incurrence or aggravation of a psychiatric disability 
in service, and current symptoms and manifestations of a 
psychiatric disability, medically linked to his service.

Further, the veteran has provided sufficient evidence to well 
ground this claim for service connection for an acquired 
psychiatric disability, including PTSD.  The veteran was 
treated for anxiety in May 1971, and he did complain of 
tension, depression, and trouble sleeping on discharge from 
service.  There are medical statements indicating that the 
veteran's current depression, anxiety, and PTSD are related 
to the veteran's service, although such opinions are based 
nearly completely on the veteran's own statements and 
history.

The question has become, for the claim for service connection 
for PTSD, whether the veteran's stressor can be verified.  In 
this regard, administrative guidelines (M21-1) provide 
certain criteria relating to personal assault cases.  These 
criteria relate to the development of a veteran's claim, and 
how the claim should be weighed and adjudicated.  If the 
military records contain no documentation that a personal 
assault occurred, alternate evidence might still establish an 
inservice stressful incident.  Behavior changes that occurred 
at or near the time of the incident may indicate the 
occurrence of an inservice stressor.  Such behavior changes 
include visits to a dispensary without a specific diagnosis 
or specific ailment, duty assignment changes, unexplained 
economic or social behavior changes, and breakup of a primary 
relationship.  With the veteran's treatment for anxiety in 
1971, his complaints of anxiety, depression, and nightmares 
on discharge from service, and his admitting the use of drugs 
and alcohol in service, the present record, at least, 
establishes some evidence of personal changes in service that 
might indicate the occurrence of an inservice stressor.  At 
least, the claim is well grounded as to whether an inservice 
stressor occurred.





ORDER

New and material evidence to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, has been submitted, and the veteran's claim 
is reopened.  The veteran's claim for service connection for 
an acquired psychiatric disorder, including PTSD, is well 
grounded.  To this extent, the benefit sought on appeal is 
allowed.


REMAND

Since the veteran's claim for service connection for an 
acquired psychiatric disorder, including PTSD, is well 
grounded, there is a duty to assist.  38 U.S.C.A. § 5107.

The Board's remand in April 1998 requested that the RO obtain 
the complete clinical records of the veteran's periods of 
hospitalization at Heartview Foundation in 1981, and the 
complete clinical records of the veteran's hospitalizations 
in January and February 1991 and August and September 1991.  
Only hospital summaries were obtained.  In view of the state 
of the present evidence, the Board believes that the complete 
clinical records of such periods of hospitalization, as well 
as hospitalizations in 1995, should be obtained prior to 
final appellate action.

After such records are obtained, the Board believes that the 
veteran's various records should again be reviewed by a 
medical specialist.  Such a review should include the 
veteran's service medical records, and his various statements 
about his sexual history and sexual conflicts.  The examiner 
should then be requested to examine the veteran to determine 
the nature and etiology of any and all psychiatric 
impairments present, and whether they are related to the 
veteran's service.

The regional office would then adjudicate the issue of 
service connection for an acquired psychiatric disorder, 
including PTSD, consistent with all Court decisions, 
pertinent regulations, and administrative guidelines relating 
to sexual assaults.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of the 
complete clinical records of the 
veteran's treatment at Heartview 
Foundation, Mandan, North Dakota, in July 
and August 1981.

2.  The RO should obtain copies of the 
complete clinical records of the 
veteran's treatment at the Vet Center in 
Fargo, North Dakota, beginning in 
September 1981.

3.  The RO should obtain copies of the 
complete clinical records of the 
veteran's treatment in January and 
February 1991 and August and September 
1991 at the VA Medical Center at Fargo, 
North Dakota.

4.  The RO should obtain copies of the 
complete clinical records of the 
veteran's hospitalizations at the Sioux 
Falls, South Dakota, Medical Center in 
January 1995, May 1995, and September and 
October 1995.

5.  When completed to the extent 
possible, the RO should schedule the 
veteran for another VA psychiatric 
examination to determine the nature and 
etiology of any and all psychiatric 
impairments found.  All necessary tests 
should be conducted and all findings 
reported in detail.  The examiner should 
review the veteran's claims files, 
including the veteran's service medical 
records, and all medical records relating 
to the veteran's sexual conflicts and 
problems, including the outpatient 
treatment report in October 1992 and 
subsequently.  The examiner should 
express an opinion whether any 
psychiatric impairment found is related 
to the veteran's service, and to any 
claimed stressor that occurred in 
service.  The examiner should express an 
opinion whether the veteran may have had 
PTSD prior to service, and whether this 
disorder may have been aggravated 
therein.  The claims files should be made 
available to the examiner prior to and 
during the examination of the veteran.

6.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder, including PTSD, in accordance 
with all applicable laws, regulations, 
Court decisions, and administrative 
guidelines.  

If the claim is again denied, the veteran should be provided 
a supplemental statement of the case providing the reasons 
and bases for the decision reached.  He should be provided an 
opportunity to respond thereto.  No action is required of the 
veteran unless or until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate outcome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NEIL S. REITER
	Member, Board of Veterans' Appeals

 

